


Exhibit 10.84

 

DEFERRED STOCK AWARD AGREEMENT

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

This Deferred Stock Award Agreement (the “Agreement”) is entered into on the 4th
day of January 2010 (the “Award Date”) by and between The Children’s Place
Retail Stores, Inc., a Delaware corporation (the “Company”), and Jane T. Elfers
(the “Awardee”).

 

WHEREAS, the Company has retained Awardee as its President and Chief Executive
Officer pursuant to the Employment Agreement dated as of December 11, 2009
between the Company and the Awardee (the “Employment Agreement”); and

WHEREAS, the Company desires to provide the Awardee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intentions, the Company desires to
grant the Awardee an award of Deferred Stock with respect to the Company’s
common stock, par value $.10 per share (the “Common Stock”) pursuant to
Section 15 of the Amended and Restated 2005 Equity Incentive Plan of The
Children’s Place Retail Stores, Inc. (the “Plan”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.                                       Award.  Subject to Sections 2 and 3
hereof, the Company shall issue and deliver to the Awardee (i) 31,085 shares of
Common Stock on or within 10 days after the first anniversary of the Award Date
(the “First Vesting Date”), (ii) 31,085 shares of Common Stock on or within 10
days after the second anniversary of the Award Date (the “Second Vesting Date”),
and (ii) 31,085 shares of Common Stock within 10 days following the third
anniversary of the Award Date (the “Third Vesting Date”); provided, however,
that, except as provided Sections 2 and 3 hereof, the shares of Common Stock
deliverable in accordance with the foregoing following each of the First Vesting
Date, the Second Vesting Date and the Third Vesting Date, respectively, shall
not be so delivered unless the Awardee is in the employ of the Company or a
Subsidiary on such respective First Vesting Date, Second Vesting Date and Third
Vesting Date.  The total number of shares of Common Stock that may be earned if
Awardee remains employed by the Company or a Subsidiary through the Third
Vesting Date is 93,255 shares (the “Deferred Shares”).  Capitalized terms used
but not otherwise defined in this Agreement shall have the meanings as set forth
in the Plan.

 

2.                                       Accelerated Vesting in the Event of
Termination Due to Death, Disability, Termination Without Cause or Resignation
Due to Good Reason.  In the event that the Awardee’s employment with the Company
terminates in accordance with Sections 5(b), 5(c) or 5(d) of the Employment
Agreement, or under the circumstances set forth in Section 6(d)(iii) of the
Employment Agreement, all of the Deferred Shares, to the extent not previously
issued and delivered, shall be issued and delivered to Awardee (or Awardee’s
estate, in the event of

 

--------------------------------------------------------------------------------


 

Awardee’s death) within 10 days after Awardee’s Date of Termination (as defined
in the Employment Agreement).

 

3.                                       Accelerated Vesting in the Event of a
Change in Control. In the event that a “Change in Control” (as defined in the
Employment Agreement) occurs before the Awardee’s employment with the Company
terminates, all of the Deferred Shares, to the extent not previously issued and
delivered, shall be issued and delivered to Awardee immediately prior to such
Change in Control.

 

4.                                       Transfer Restrictions.  Prior to
delivery of any Common Stock with respect to the Deferred Shares, the Awardee
shall not be deemed to have any ownership or shareholder rights (including
without limitation dividend and voting rights) with respect to such shares, nor
may the Awardee sell, assign, pledge or otherwise transfer (voluntarily or
involuntarily) any of the Deferred Shares prior to delivery thereof.

 

5.                                       Adjustment of Shares.  Notwithstanding
anything contained herein to the contrary, in the event of any change in Common
Stock resulting from a corporate transaction including, but not limited to, a
subdivision or consolidation, reorganization, recapitalization, merger, share
split, reverse share split, share distribution, combination of shares or the
payment of a share dividend, the Deferred Shares shall be treated in the same
manner in any such transaction as other Common Stock.

 

6.                                       Government Regulations. 
Notwithstanding anything contained herein to the contrary, the Company’s
obligation to issue or deliver certificates evidencing the Deferred Shares shall
be subject to the terms of all applicable laws, rules and regulations and to
such approvals by any governmental agencies or national securities exchanges as
may be required; provided that the Company shall use commercially reasonable
best efforts to ensure that the terms of all applicable laws, rules and
regulations and approvals by any governmental agencies or national securities
exchanges as may be required are timely satisfied or obtained, as applicable.

 

7.                                       Transferable Shares.  All shares of
Common Stock delivered by the Company to the Awardee hereunder shall (i) not
contain any legends and (ii) shall be freely transferable (including in publicly
traded open market transactions) by the Awardee upon receipt.

 

8.                                       Withholding Taxes.  The Company shall
have the right to withhold from amounts payable to the Awardee, as compensation
or otherwise, or alternatively, to require the Awardee to remit to the Company,
an amount sufficient to satisfy all federal, state and local withholding tax
requirements.  Notwithstanding the foregoing, the Company shall provide for such
withholding through sale of the Deferred Shares through a broker or such other
arrangement as is reasonably acceptable to the Company.

 

9.                                       Awardee Representations.  The Awardee
has reviewed with her own tax advisors the federal, state, local and foreign tax
consequences of the transactions contemplated by this Agreement.  The Awardee is
relying solely on such advisors and not on any statements or

 

2

--------------------------------------------------------------------------------


 

representations of the Company or any of its agents, if any, made to the
Awardee.  The Awardee understands that the Awardee (and, subject to Section 8
above, not the Company) shall be responsible for the Awardee’s own tax liability
arising as a result of the transactions contemplated by this Agreement.

 

10.                                 Employment.  Neither this Agreement nor any
action taken hereunder shall be construed as giving the Awardee any right of
continuing employment by the Company.

 

11.                                 Notices.  Notices or communications to be
made hereunder shall be in writing and shall be made in accordance with the
Employment Agreement.

 

12.                                 Governing Law.  This Agreement shall be
construed under the laws of the State of Delaware, without regard to conflict of
laws principles.

 

13.                                 Entire Agreement.  This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings
relating to the subject matter of this Agreement.  Notwithstanding the
foregoing, this Agreement and the award made hereby shall be subject to the
terms of the Plan.  However, in the event of a conflict between this Agreement
and the terms of the Plan, the terms and conditions most favorable to the
Awardee shall control.  To the extent that there is any conflict between the
terms and provisions of this Agreement and/or the Employment Agreement and any
other agreement between the Awardee and the Company, the terms and provisions
most favorable to the Awardee shall control.

 

14.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the Company and the Awardee and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives.  This Agreement is personal to the Awardee and may not be
assigned by the Awardee without the prior consent of the Company.  Any attempted
assignment in violation of this Section shall be null and void.

 

15.                                 Amendment.  This Agreement may be amended or
modified only by a written instrument executed by both the Company and the
Awardee.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement on the date first
written above.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC.

 

 

 

 

 

By:

/s/ Norman L. Matthews

 

 

Name:

Norman L. Matthews

 

 

Title:

Chairman of the Board

 

 

Date:

January 5, 2010

 

 

 

 

 

AWARDEE

 

 

 

 

 

/s/ Jane T. Elfers

 

Name:

Jane T. Elfers

 

Date:

January 5, 2010

 

4

--------------------------------------------------------------------------------
